 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6    SOLOMON GREEN,                                    Case No. 1:18-cv-01423-DAD-SKO
 7                       Plaintiff,                     ORDER DENYING WITHOUT
                                                        PREJUDICE STIPULATED
 8            v.                                        PROTECTIVE ORDER
 9    DARLING INGREDIENTS INC.                          (Doc. 14)
10                       Defendant.
11    _____________________________________/
12

13                                    I.       INTRODUCTION

14          On June 18, 2019, the parties filed a request seeking Court approval of their Stipulated

15 Protective Order (the “Protective Order”). (Doc. 14.) The Court has reviewed the Protective Order

16 and has determined that, in its current form, it cannot be granted. For the reasons set forth below,

17 the Court DENIES without prejudice the parties’ request to approve the Protective Order.

18                                     II.        DISCUSSION

19 A.       The Protective Order Does Not Comply with Local Rule 141.1(c)

20          The Protective Order does not comply with Rule 141.1 of the Local Rules of the United

21 States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

22 protective order submitted by the parties must contain the following provisions:

23          (1)    A description of the types of information eligible for protection under the
                   order, with the description provided in general terms sufficient to reveal the
24                 nature of the information (e.g., customer list, formula for soda, diary of a
                   troubled child);
25
            (2)    A showing of particularized need for protection as to each category of
26                 information proposed to be covered by the order; and
27          (3)    A showing as to why the need for protection should be addressed by a court
                   order, as opposed to a private agreement between or among the parties.
28
 1 Local Rule 141.1(c). The Protective Order fails to contain this required information.

 2          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 3 protection under the order, with the description provided in general terms sufficient to reveal the

 4 nature of the information.” The Protective Order, in its current form, fails to sufficiently identify

 5 the types of information to be protected. Specifically, the Protective Order describes information to

 6 be designated “confidential” as “information (regardless of how it is generated, stored or

 7 maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 8 26(c).” (Doc. 14 at 2.) This is inadequate. The parties must describe the specific types of

 9 information eligible for protection “sufficient to reveal the nature of the information.” See E.D. Cal.

10 L.R. 141(c)(1).

11          The Protective Order also fails to identify the parties’ need for protection in anything but the
12 most general terms. As the parties do not present any particularized need for protection as to the

13 identified categories of information to be protected, the Protective Order fails to comply with Local

14 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

15 category of information proposed to be covered by the order.”

16          Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
17 the Protective Order does not show “why the need for protection should be addressed by a court

18 order, as opposed to a private agreement between or among the parties.”

19 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
20          The parties may re-file a revised proposed stipulated protective order that complies with
21 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

22                             III.       CONCLUSION AND ORDER
23          Accordingly, IT IS HEREBY ORDERED that the parties’ request for approval of their
24 Stipulated Protective Order (Doc. 14) is DENIED without prejudice to renewing the request.

25

26 IT IS SO ORDERED.
27 Dated:      June 20, 2019                                      /s/   Sheila K. Oberto               .
28                                                      UNITED STATES MAGISTRATE JUDGE

                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     3
